941 A.2d 595 (2008)
193 N.J. 594
In The Matter of Michael A. SZEGDA, an Attorney at Law, (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 22, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-278, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), MICHAEL A, SZEGDA of OLD TAPPAN, who was admitted to the bar of this State in 1983, and who has been temporarily suspended from the practice of law since May 31, 2007, should be disbarred, respondent having been disbarred in the State of New York for the knowing misappropriation of client and escrow trust funds, conduct that violates the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And MICHAEL A. SZEGDA having failed to appear on the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MICHAEL A. SZEGDA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MICHAEL A. SZEDA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.